Title: To George Washington from Daniel of St. Thomas Jenifer, 31 March 1785
From: Jenifer, Daniel of St. Thomas
To: Washington, George



Dear Sir
Intend[an]ts Office [Annapolis, Md.]March 31st 1785

Inclosed your Excellency will receive an Order on Col. Hooe & Co. for £1069.1.7 which I have not the smallest doubt will be duely honored  you have also the Account of your Certs. liquidated by the Auditor.
I shall always be made happy by the execution of any business that you may have to transact on this side of Potomack, being with the most perfect respect & esteem for all at Mount Vernon. I am Dr Sir Your Excellencys most affectionate & obedient Servant

Dan. of St Thos Jenifer

